Citation Nr: 0720497	
Decision Date: 07/10/07    Archive Date: 07/18/07	

DOCKET NO.  05-12 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Entitlement to service connection for a heart disorder, 
secondary to Type II diabetes mellitus. 

3.  Entitlement to an initial evaluation in excess of 
20 percent for Type II diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his cousin


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from August 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from January 2004 and February 2006 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas, that denied the 
benefits sought on appeal.



FINDINGS OF FACT

1.  The veteran has PTSD which is causally or etiologically 
related to combat he participated in while serving in 
Vietnam.

2.  The veteran is not shown to have a heart disorder that is 
causally or etiologically related to his service-connected 
Type II diabetes mellitus.

3.  The veteran's diabetes mellitus is not shown to require 
insulin, restricted diet and regulation of activities.

4.  The veteran's nephropathy, a complication of his diabetes 
mellitus, manifests hypertension that is 10 percent disabling 
under Diagnostic Code 7101, but does not manifest constant 
albuminuria with some edema; definite decrease in kidney 
function; or hypertension at least 40 percent disabling under 
diagnostic code 7101.

5.  The veteran's hypertension, a complication of his 
diabetes mellitus, does not manifest diastolic pressures 
predominantly 110 or more or systolic pressure predominantly 
200 or more.

5.  The veteran's diabetic retinopathy is not shown to 
manifest visual acuity of 20/50 in one eye and 20/40 in the 
other eye.



CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

2.  A heart disorder is not proximately due to or the result 
of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.310 (2006).

3.  The criteria for an initial evaluation in excess of 
20 percent for Type II diabetes mellitus with retinopathy 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.119, Diagnostic 
Code 7913 (2006).

4.  The criteria for a separate 30 percent evaluation for 
nephropathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.115, 
4.115a, 4.115b, Diagnostic Code 7541 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in July 2003 and April 2004.  While this 
notice does not provide any information concerning the 
evaluation or the effective date that could be assigned 
should any of the benefits sought be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the veteran is not 
prejudiced by the failure to provide him that further 
information since he will have an opportunity to express 
disagreement with any subsequent RO adjudication to implement 
this decision.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran [and his representative] have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.  

PTSD

The veteran essentially contends that he has PTSD that is due 
to combat he was exposed to while in Vietnam.  Having 
carefully considered the evidence of record and the 
applicable law, the Board finds that the weight of such 
evidence is in approximate balance and the claim will be 
granted on this basis.  38 U.S.C.A 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or diseased contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for PTSD requires a medical diagnosis of 
the disorder; credible supporting evidence that the claimed 
inservice stressful events actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  See 
38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v, 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the veteran engaged in combat 
with the enemy, but the alleged stressor is not combat-
related, the veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).


The record reflects that the veteran has been diagnosed as 
having PTSD.  Thus, the question before the Board is whether 
that diagnosed disorder is causally or etiologically related 
to service, including combat the veteran reports he was 
exposed to while in Vietnam.  The January 2004 rating 
decision denied the veteran's claim because the available 
evidence was insufficient to confirm that the veteran engaged 
in combat, and there was no evidence of decorations or other 
evidence indicative of the occurrence of a stressor occurring 
during service.

The veteran served in Vietnam from August 1968 to August 
1969.  While in Vietnam the veteran's primary duties included 
that of a rifleman with a company unit for at least a portion 
of his tour.  Service records also reflect that under 
"combat history-expeditions," the veteran was noted to have 
participated in operations against the Vietcong in the 
Republic of Vietnam beginning in August 1968 and that he 
participated in Operation Meade River between November 20, 
1968, and December 9, 1968.  It was also noted that the 
veteran participated in operations against enemy forces 
serving in the Republic of Vietnam while serving with the 2nd 
CAG, III MAF.  

Those records also reflect an entry of a Combat Action Ribbon 
that had been lined through, without other explanation.  Also 
associated with those records was the narrative of an award 
for a Presidential Unit Citation for extraordinary heroism 
awarded to the 1st Marine Regiment of the 1st Marine Division 
of the Fleet Marine Force, although service records 
pertaining to the veteran do not show that he received that 
award, in spite of the entry that he participated in 
Operation Meade River.

Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained with regard to the question of combat status.  
Because a state of relative equipoise has been reached in 
this case, the benefit of the doubt rule will therefore be 
applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

Assuming that the veteran did not receive any awards or 
decorations which generally connote participation in combat 
with the enemy, the veteran served as a rifleman at a company 
level unit while in Vietnam, a military occupational 
specialty with a unit traditionally associated with combat 
operations.  In addition, the veteran was not only noted to 
participate in a general operation, ("Operation Mead 
River"), it was also noted that he participated in 
operations against Vietcong forces in Vietnam.  Therefore, 
resolving any reasonable doubt in the veteran's favor as to 
whether he participated in combat with the enemy, the Board 
finds that the record demonstrates that the veteran 
participated in combat with the enemy.

Since the veteran has been diagnosed as having PTSD that is 
related to his combat service, the evidence supports a 
conclusion that the veteran has PTSD that is related to his 
combat service in Vietnam.  Therefore, service connection for 
PTSD is established.


Heart Disorder

The veteran's service medical records contain no evidence of 
complaints, treatment or diagnosis of a heart disorder, and a 
heart disorder was not diagnosed within 1 year of separation 
from service.  Rather, the veteran contends that he has a 
heart disorder that is due to his service-connected diabetes 
mellitus.  However, there is no medical evidence that 
demonstrates that the veteran currently has a heart disorder, 
and the claim will be denied on this basis.  See Brammer v. 
Derwinski,  3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992)(In the absence of proof of a present 
disability, there is no valid claim presented).  





While following a September 2005 VA examination the 
impression was a history of angina in 1996 with no subsequent 
symptoms, which the examiner assessed as likely as not caused 
by diabetes, there is no record of any diagnosed heart 
disorder subsequent to the history of angina reportedly shown 
in 1996.  In fact, since that time, the veteran underwent a 
myocardial profusion study with ejection fraction in December 
2004, following which no heart disease was diagnosed.  
Therefore, the Board concludes that the medical evidence is 
against the veteran's claim for service connection for a 
heart disorder secondary to his diabetes mellitus since there 
is no diagnosis of a heart disorder of record.

Given the medical evidence against the claim, for the Board 
to conclude that the veteran has a heart disorder in these 
circumstances would be speculation, and the law provides that 
service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 
Vet. App. 30, 33 (1993);   Brammer, supra. 

The veteran was advised of the need to submit medical 
evidence demonstrating a current heart disorder by way of 
letters from the RO to him, but he has failed to do so.  A 
claimant has the responsibility to present and support a 
claim for benefits under laws administered by the VA, 
38 U.S.C.A. § 5107(a), and the veteran was clearly advised of 
the need to submit medical evidence of a current heart 
disorder as well as a relationship between the current 
disability and an injury, disease or event in service or to a 
service connected disability.  While the veteran is clearly 
of the opinion that he has a heart disorder that is due to 
his diabetes, as a lay person, the veteran is not competent 
to offer an opinion that requires specialized training, such 
as the diagnosis or the etiology of a medical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board concludes that service connection for 
a heart disorder is not established.




Evaluation of Diabetes Mellitus

The veteran essentially contends that the initial evaluation 
assigned for his diabetes mellitus does not accurately 
reflect the severity of that disability.  Disability 
evaluations are determined by evaluating the extent to which 
a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  The percentage ratings represent, 
as far as can practicably be determined, the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian life.  
Generally, the degree of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
to the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

A rating decision dated in January 2004 granted service 
connection for Type II diabetes mellitus.  That rating 
decision assigned a 20 percent evaluation under Diagnostic 
Code 7913.  A rating decision dated in January 2005 granted 
service connection for right and left lower extremity 
peripheral neuropathy and for an erectile dysfunction as 
associated with the veteran's diabetes mellitus. A rating 
decision dated in August 2006 recharacterized the veteran's 
disability as Type II diabetes mellitus with noncompensable 
complications of nephropathy with hypertension and 
retinopathy and continued the 20 percent evaluation.

Under Diagnostic Code 7913, a 20 percent evaluation is for 
assignment when diabetes mellitus requires insulin and a 
restricted diet, or requires an oral hypoglycemic agent and a 
restricted diet.  The next higher 40 percent evaluation 
contemplates a disability that requires insulin, a restricted 
diet and regulation of activity.  A note following the 
criteria indicates that compensable complications of diabetes 
should be rated separately unless they are part of the 
criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.

As for the listed complications of the veteran's diabetes 
mellitus, hypertension is evaluated as 10 percent disabling 
when diastolic pressures are predominantly 100 or more or 
when systolic pressures were predominantly 160 or more, or a 
minimum evaluation could be assigned for an individual with a 
history of diastolic pressures predominantly 100 or more or 
requires continuous medication for control.  A 20 percent 
evaluation is for assignment when diastolic pressures are 
predominantly 110 or more or systolic pressures are 
predominantly 200 or more.  Diagnostic Code 7101.

Nephropathy is evaluated under Diagnostic Code 7541 for renal 
involvement in diabetes mellitus and is rated as a renal 
dysfunction.  The criteria for a renal dysfunction provide 
that a noncompensable evaluation is for assignment with 
evidence of albumin and casts with a history of acute 
nephritis or hypertension noncompensable under Diagnostic 
Code 7101.  The next higher 30 percent evaluation 
contemplates constant albumin or recurring with hyaline and 
granular casts or red blood cells, or transient or slight 
edema or hypertension at least 10 percent disabling under 
Diagnostic Code 7101.  A 60 percent evaluation is for 
assignment with evidence of constant albuminuria with some 
edema; definite decrease in kidney function; or hypertension 
at least 40 percent disabling under diagnostic code 7101.

As for the veteran's retinopathy, this disability is 
generally evaluated based on impairment of central visual 
acuity.  When vision in one eye is 20/50 and vision in the 
other eye is either 20/50 or 20/40, a 10 percent evaluation 
is for assignment.

It should also be noted that the evaluation of the same 
disability under various diagnoses is to be avoided.  Both 
the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

The evidence for consideration in determining the most 
appropriate evaluation for the veteran's diabetes and its 
complications consists of VA medical records, including the 
reports of VA examinations performed specifically to assess 
the severity of the veteran's diabetes mellitus.  After 
reviewing the evidence of record, the Board finds that the 
veteran is not entitled to an initial evaluation in excess of 
20 percent for diabetes mellitus or to separate compensable 
evaluations for hypertension or retinopathy, but is entitled 
to a 30 percent evaluation for nephropathy.

With respect to the initial evaluation for the veteran's 
diabetes mellitus, it clearly shows that the veteran's 
disability requires insulin and a restricted diet.  However, 
there is no indication from the treatment records or the 
examination reports that his disability requires a regulation 
of activities, the third requirement for the next higher 
40 percent evaluation.  While the two VA examinations, 
specifically the August 2004 and October 2005 VA examinations 
note that the veteran had self regulated his activities, 
there is no indication in the treatment records that an 
actual regulation of activities was required for treatment of 
his Type II diabetes mellitus.  At the time of the August 
2004 VA examination the veteran reported that his restriction 
of activities was based on fatigue and his difficulty in 
driving.  At the time of the October 2005 VA examination the 
veteran reported that he avoided strenuous activity to 
prevent hypoglycemic reactions.  However, treatment records 
reveal no such restrictions due to the veteran's diabetes.  A 
record dated in January 2006 noted that the veteran was 
involved in very little exercise due to back problems, and a 
record dated in August 2005 indicated that the veteran was 
not physically active and unable to walk because of pain in 
his legs.  

While the record reflects that the veteran's diabetes has 
occasionally been described as under poor control and changes 
in the veteran's medication regimen were made at various 
times, there is no indication from the record that the 
veteran's lack of control of his diabetes was due to his 
activity level such that a regulation of his activities was 
necessary for control of his diabetes.  Therefore, the Board 
finds that the veteran does not warrant an initial evaluation 
in excess of 20 percent for his diabetes mellitus because 
disability is not shown to require insulin, a restricted diet 
and regulation of activities.

As for the complications of the veteran's diabetes, the 
record clearly reflects that the veteran has hypertension 
which is associated with his service-connected diabetes 
mellitus.  The record also reflects that the veteran takes 
medication for this disability to control his blood pressure.  
Therefore, the Board finds that the veteran meet the criteria 
for a separate 10 percent evaluation for his hypertension 
since it requires continuous medication for control.  
However, the record does not reflect that the veteran's 
diastolic pressures were predominantly 110 or more or that 
his systolic blood pressure readings were predominantly 200 
or more, thereby demonstrating an entitlement to a 20 percent 
evaluation for hypertension.  At the time of an August 2004 
VA general medical examination, the veteran's blood pressure 
was 120/70, and at the time of a September 2005 VA 
examination diastolic blood pressures were 90 or below on 
three occasions and systolic blood pressures were 180 and 
below on three occasions.  However, as will be explained 
below, while the veteran meets the criteria for a separate 10 
percent evaluation he is not entitled to compensation for 
this disability since the same criteria is being utilized in 
assigning a 30 percent evaluation for nephropathy since it 
would constitute pyramiding under 38 C.F.R. § 4.14.

As for the other complications of the veteran's diabetes, 
specifically nephropathy and his retinopathy, the evidence 
demonstrates that the veteran meets the criteria for a 30 
percent evaluation for nephropathy, but does not meet the 
criteria for a compensable evaluation for his retinopathy.  
In this regard, while there is no evidence that the veteran's 
nephropathy has been productive of constant albumin or 
recurring albumin with hyaline and granular casts or red 
blood cells, there is evidence of hypertension that is at 
least 10 percent disabling, one of the criteria contemplated 
for entitlement the next higher 30 percent evaluation for a 
renal dysfunction.  Since this criteria, which is identical 
to the criteria for a 10 percent evaluation under Diagnostic 
Code 7101 and evaluates the same manifestation, the Board 
finds that the veteran should be assigned the higher of the 
two possible evaluations.  Therefore, a 30 percent evaluation 
is permitted for this complication.  However, there record 
does not reflect that the veteran's nephropathy has 
manifested constant albuminuria with some edema, definite 
decrease in kidney function, or hypertension at least 40 
percent disabling under diagnostic code 7101.  As such, the 
next higher 60 percent evaluation is not warranted.  

As for the veteran's retinopathy, in order to warrant a 
compensable evaluation the evidence would need to demonstrate 
that the veteran's visual acuity was 20/50 in one eye and 
20/50 or 20/40 in the other eye.  However, testing has not 
disclosed that the veteran's visual acuity is that decreased 
so as to warrant a higher evaluation.  Physical examination 
in June 2005 disclosed the veteran's corrected visual acuity 
was 20/30 in the right eye and 20/40 in the left eye.  As 
such, the veteran is not shown to warrant a separate 
compensable evaluation for his diabetic retinopathy at this 
time.


ORDER

Service connection for post-traumatic stress disorder is 
granted.

Service connection for a heart disorder as secondary to 
Type II diabetes mellitus is denied.

An initial evaluation in excess of 20 percent for Type II 
diabetes mellitus with nephropathy and retinopathy is denied.

Subject to the provisions governing the award of monetary 
benefits, a separate 30 percent evaluation for nephropathy is 
granted.



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


